Citation Nr: 9922292	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  95-38 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1976 to 
October 1980 and from October 1982 to November 1988.  This 
appeal arises from an October 1994 rating decision of the 
Roanoke, Virginia, regional office (RO) which determined that 
the veteran had failed to submit new and material evidence to 
reopen the claim of service connection for diabetes mellitus.  

This matter was Remanded by the Board of Veterans' Appeals 
(Board) in February 1998 for the purpose of affording due 
process to the veteran, and it has been returned to the Board 
for appellate review.


REMAND

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that a remand by the Board confers on the appellant, as 
a matter of law, the right to compliance with the remand 
orders, and imposes upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand.  Furthermore, the Court held that where "the remand 
orders of the Board . . . are not complied with, the Board 
itself errs in failing to insure compliance."  Stegall v. 
West, 
11 Vet. App. 268 (1998).

In its February 1998 Remand, the Board determined that the 
veteran had raised the issue of whether a January 1989 rating 
decision which denied service connection for diabetes 
mellitus was clearly and unmistakably erroneous, and that 
said issue was inextricably intertwined with the veteran's 
request to reopen his claim for service connection for 
diabetes mellitus.  The issue was referred to the RO for 
proper adjudication.  Later that month, the RO determined 
that no clear and unmistakable error had been rendered in the 
January 1989 decision.  A Supplemental Statement of the Case 
was issued that same day.  However, in the letter 
accompanying the Supplemental Statement of the Case, the 
veteran was not specifically notified of his right to file an 
appeal of the February 1998 rating action that denied his 
claim of clear and unmistakable error.  A March 1998 letter 
to the veteran informing him of the decision also did not 
include his appellate rights.  In other words, the veteran 
was not adequately notified of his right to appeal the 
decision regarding the issue of whether a January 1989 rating 
decision which denied service connection for diabetes 
mellitus was clearly and unmistakably erroneous, nor of his 
right to a hearing on this issue.  See 38 C.F.R. §§ 3.103(b) 
and 19.30. 

Nevertheless, the Board notes that the veteran's 
representative filed a notice of disagreement with regard to 
the February 1998 rating action in a March 30, 1999 VA Form 
1-646.  As the veteran did not receive notice of his right to 
appeal the February 1998 decision, no finality could be 
attached to said decision.  See U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.104(a) (1998).  The March 1999 notice of 
disagreement therefore must be construed as timely.  The 
filing of a notice of disagreement places a claim in 
appellate status, and the Court has held that the RO's 
failure to issue a Statement of the Case is a procedural 
defect requiring remand.  See Godfrey v. Brown, 5 Vet. 
App. 127, 132 (1993); see also Archibold v. Brown, 
9 Vet. App. 124, 130 (1996).  Here, the RO essentially 
contradicted the "orders" set forth in the Board's February 
1998 Remand by failing to properly adjudicate the issue of 
whether a January 1989 rating decision which denied service 
connection for diabetes mellitus was clearly and unmistakably 
erroneous.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

The RO should furnish the veteran and his 
representative with a Statement of the 
Case (SOC) on the issue of whether a 
January 1989 rating decision which denied 
service connection for diabetes mellitus 
was clearly and unmistakably erroneous.  
There should be included with this 
document information concerning the need 
to file a substantive appeal to this 
issue.  A VA Form 9 should be provided 
for the veteran's use.  The SOC should 
include citations to all pertinent 
regulations.  The veteran must also be 
informed that he must file a substantive 
appeal to the SOC if he wishes the Board 
to consider the issue addressed therein.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to afford due process to the veteran.  The issue of 
whether new and material evidence has been presented to 
reopen a claim for service connection for diabetes mellitus 
will be held in abeyance.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




